Citation Nr: 0215702	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic lymphocytic leukemia (CCL) and nonmalignant thyroid 
nodule disease, claimed as secondary to exposure to ionizing 
radiation in service.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1944 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for CCL and polycythemia.  The veteran 
subsequently perfected a timely appeal regarding that issue.  
During that stage of the appeal, the RO issued a Statement of 
the Case (SOC) in November 2001.

In September 2002, the veteran submitted a statement from a 
private physician directly to the Board.  Under previous law, 
any additional evidence submitted directly to the Board 
following the certification of an appeal had to be returned 
to the agency of original jurisdiction (AOJ) for review and, 
if the benefits sought on appeal were not granted, the 
issuance of a Supplemental Statement of the Case, unless that 
evidence was accompanied by a signed waiver of initial 
consideration by the AOJ.  38 C.F.R. § 20.1304(c) (2001).  
However, effective February 22, 2002, the provisions of 
paragraph (c) of 38 C.F.R. § 20.1304 were removed, so as to 
provide that such a waiver is no longer necessary for the 
Board to consider such evidence in the first instance.  See 
67 Fed. Reg. 3,099 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.1304).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Baker v. West, 11 Vet. 
App. 163, 168 (1998).  In this case, the Board finds that the 
question of which version of this regulation is more 
favorable is essentially irrelevant because this case is 
being returned to the RO for further evidentiary development 
and readjudication.  Thus, the RO will have the opportunity 
to review this new evidence before this case is finally 
adjudicated by the Board.


FINDINGS OF FACT

1.  In a July 1990 rating decision, the RO denied entitlement 
to service connection for CCL, which was claimed as the 
result of exposure to ionizing radiation during service.  
That decision was not appealed, and was therefore final.

2.  Evidence submitted in since the RO's July 1990 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is not cumulative of 
previously submitted evidence; and it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted since the RO's July 1990 rating decision 
which denied service connection for CCL is new and material; 
thus, the veteran's claim may be reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the claimants in developing evidence pertinent to 
their claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified as amended at 38 U.S.C. 
§ 5103A (West Supp. 2002)).  It was further noted, however, 
that the VCAA also provides that nothing in section 5103A 
precludes VA from providing such assistance as the Secretary 
considers appropriate.  VCAA § 3(a), 114 Stat. 2096, 2096-97 
(2000) (codified as amended at 38 U.S.C. § 5103(g) (West 
Supp. 2002)).  Accordingly, the Secretary determined that 
some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined 
that VA should request any existing records from Federal 
agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

As will be discussed in greater detail below, the Board 
believes that the veteran has submitted new and material 
evidence sufficient to reopen his claim of entitlement to 
service connection for CCL and nonmalignant thyroid nodule 
disease.  The Board further believes, however, that 
additional evidentiary development is necessary under the 
VCAA and the provisions of 38 C.F.R. § 3.311 (2001) before 
this claim can be adjudicated on the merits.  This 
development will be addressed in the remand portion of this 
decision.

II.  New and material evidence

In a May 1990 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for CCL.  In that 
decision, the RO essentially concluded that CLL was not 
included among the diseases considered to be presumptively 
related to exposure to ionizing radiation, and that CCL had 
not been shown to have been incurred as a result of military 
service.  Shortly thereafter, the veteran submitted 
additional treatment records in support of his claim.  In a 
July 1990 rating decision, the RO again denied the veteran's 
claim of entitlement to service connection for CCL.  Because 
the veteran did not express disagreement with that rating 
decision within one year of receiving notification, the Board 
finds that the July 1990 decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case, because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).   Accordingly, the Board will 
proceed to determine whether new and material evidence has 
been submitted to reopen the appellant's claims for service 
connection in this matter without regard to the new version 
of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for CCL.  
In particular, the Board notes a September 2002 letter from a 
private physician, Dr. E.S., in which the physician indicates 
that the suspected cause of the veteran's CCL and thyroid 
nodular disease was exposure to radiation during World War 
II.  Thus, the veteran has submitted a competent medical 
opinion suggesting a link between his claimed disabilities 
and exposure to ionizing radiation during service.  The Board 
concludes that this opinion of such significance that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see Hodge, 155 F.3d at 1363.  
Accordingly, the Board finds that new and material evidence 
has been submitted in this case, and the claim is therefore 
reopened.

As alluded to above, the Board is of the opinion that 
additional evidentiary development is warranted in this case.  
This matter will be addressed in the remand section below.




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for CCL and nonmalignant 
thyroid nodule disease is reopened. 


REMAND

The veteran is seeking entitlement to service connection for 
CCL and nonmalignant thyroid nodule disease.  He essentially 
contends that these disorders developed as a result of 
exposure to ionizing radiation when he participated in the 
occupation of Hiroshima, Japan from January 14, 1946, to 
January 16, 1946, while serving aboard the USS LMD 33.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (West 1991 
& Supp. 2002); 38 C.F.R. § 3.309(d) (2001).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311 (2001).  Third, service connection may be 
granted under 38 C.F.R. § 3.303(d) (2001) when it is 
established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 
3.311 essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  
Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2).

The Board notes that, because CCL is specifically excluded 
from the list of radiogenic diseases under 38 C.F.R. § 3.311, 
the RO did not obtain a dose estimate regarding the veteran's 
level of radiation exposure during service.  However, 
§ 3.311(b)(4) provides that, even if a claimed disease is not 
one that is already recognized as radiogenic by § 
3.311(b)(2), the claim will still be considered, or 
developed, under § 3.311 if the veteran cites or submits 
competent scientific or medical evidence that the claimed 
disease is radiogenic.  

In this case, the veteran has recently submitted a competent 
medical opinion suggesting that his claimed CCL and 
nonmalignant thyroid nodule disease are radiogenic diseases.  
Therefore, even though CCL is specifically excluded from the 
list of diseases considered to be presumptively related to 
exposure to ionizing radiation, the claim must now be 
developed pursuant to the provisions of 38 C.F.R. § 3.311.  
Accordingly, the Board concludes that a remand of this case 
is warranted so that the veteran's claim can be developed 
pursuant to the provisions of 38 C.F.R. § 3.311.

The Board recognizes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding a case 
to the RO.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) (now 
codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304) 
(2002).  However, these regulations were not intended to 
preclude a remand in all circumstances.  See Chairman's 
Memorandum No. 01-02-01 (Jan. 29, 2002) para. 9(c)(2), noting 
that radiation case evaluation under section 3.311 must be 
accomplished at the VARO level.


Accordingly, this case is remanded for the following actions:

1.  The RO should review the claims file 
and ensure full compliance with all 
requirements of the VCAA.  In particular, 
the RO should ensure that the new 
notification requirements contained in 
the VCAA and its implementing regulations 
are completed.

2.  The RO should ensure that all 
available records pertinent to the 
veteran's claimed radiation exposure have 
been obtained and associated with the 
claims folder.  In particular, the RO 
should obtain dose information relevant 
to the veteran's participation in the 
occupation of Hiroshima, Japan, from the 
Department of Defense.

3.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 38 
C.F.R. § 3.311(c) as provided by § 
3.311(b)(1).  See, however, Wandel v. 
West, 11 Vet. App. 200, 205 (1998) 
(holding that, absent competent evidence 
of radiation exposure, the RO is not 
required to forward a claim to the Under 
Secretary for Benefits).

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for CCL and nonmalignant 
thyroid nodule disease.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


